Citation Nr: 1526896	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-28 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 Travel Board hearing.  A copy of the transcript is associated with the file.

The issues of entitlement to an increased evaluation for right shoulder and left shoulder impingement syndrome and service connection for left knee and right knee conditions have been raised by the record in an April 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).   

The Board notes it has been less than a year since the September 2014 rating decision granted the bilateral shoulder impingement syndrome and the time to submit a notice of disagreement to this action remains open.  However, the Veteran specifically noted on his April 2015 Veteran's Supplemental Claim that he was filing a claimed for an increased evaluation for his left and right shoulder impingement syndrome.  He does not reference the earlier September 2014 denial or express disagreement with the initial evaluation assigned.  Thus, it appears that the Veteran intends it to be a new increased rating claim, rather than an NOD to the original evaluation.   Nevertheless, the Veteran is reminded that he has the option to submit an NOD of the September 2014 rating decision with the RO at any time within a year of the decision should he wish. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.

With respect to the Veteran's increased rating claim, the Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since the Veteran's most recent September 2014 back examination, the Veteran has testified at his April 2015 Travel Board hearing that his condition has worsened significantly.  As a result, a new examination is warranted to determine the current severity of the Veteran's lumbar strain with consider of the factors set forth in 38 C.F.R. §§ 4.40 , 4.45; and DeLuca v. Brown.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his claims on appeal.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the extent of the Veteran's current back disability.

The examiner should discuss in detail the severity of the Veteran's back disability to include the severity and duration of any symptomatology associated with the Veteran's service connected back disability.  In particular, the examiner should:

a) Provide range of motion findings with discussion of any additional functional limitation (in terms of additional limitation of motion) due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy and any additional limitation of function resulting during flare-ups or repetitive use.  

b) Describe in detail any neurological manifestations resulting from the Veteran's service connected back disability. 

c) Provide a reasoned explanation as to the effect of the Veteran's current disability on his employability.

Any and all opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
 
3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


